The opinion of the court was delivered, July 3d 1867, by
Thompson, J.
— We think the undisputed facts of this case establish a sufficient delivery of the safe, the subject of the inter-pleader, to constitute a valid sale as against creditors. It was cumbersome, weighing some 2000 pounds, and was not capable of immediate removal. The keys of it, as well as of the room, were delivered to the purchaser who had purchased the fixtures in the room intending to continue the banking business in it, as he has done since. The parties did all that they were required to do in order to constitute a valid sale in the circumstances of the case. This is well settled in numerous cases: 5 S. &. R. 286; 2 Casey 59; 12 Harris 9; 6 Casey 539; 8 Wright 412. The case was well disposed of below, and the judgment is affirmed.